Citation Nr: 1328965	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  04-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for myospasm, claimed as temporomandibular joint disorder (TMJ). 

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a postoperative left ankle disability. 

3.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder strain.

4.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with depressed mood. 

5.  Entitlement to an initial compensable rating for a scar of the left ankle. 

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

7.  Entitlement to an initial compensable rating for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 2003.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal has been transferred to the Hartford, Connecticut, RO.  

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) claim has not been raised by the Veteran or the record in this case.  Therefore, it is not considered to be part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2010).


FINDINGS OF FACT

1.  The Veteran has not been found to have TMJ at any time during the pendency of the claim.  

2.  The Veteran was diagnosed and treated for bruxism with myospasm and incisal wear in service and contemporaneous to his filing of a claim for compensation.  

3.  Throughout the appeal period, residuals of a postoperative left ankle disability have been manifested by traumatic arthritis, limitation of motion, and slight weakness on plantar flexion; there is no ankylosis.  

4.  Throughout the appeal period, residuals of left shoulder strain are manifested by pain at the ends of motion, very slight limitation of motion, without weakness or other functional impairment. 

5.  From February 5, 2003, to November 30, 2012, adjustment disorder with depressed mood was manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  Beginning December 1, 2012, adjustment disorder with depressed mood has been manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

7.  Throughout the appeal period, a scar of the left ankle at least as likely as not is painful. 

8.  Throughout the appeal period, pseudofolliculitis barbae has been manifested by small red bumps covering no more than 5 percent of the exposed area. 

9.  Throughout the appeal period, service-connected gastritis has been manifested by occasional symptoms of epigastric tenderness, heartburn, and bloating, controlled with occasional use of Rolaids; such symptoms fail to more closely resemble those of chronic gastritis with small nodular lesions and symptoms.


CONCLUSIONS OF LAW

1.  TMJ was not incurred in or aggravated by active service nor shown to have been caused or aggravated by service-connected adjustment disorder with depressed mood.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Bruxism with myospasm and incisal wear was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for an initial evaluation in excess of 20 percent for residuals of a postoperative left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).  

4.  The criteria for an evaluation in excess of 10 percent for left shoulder strain residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5203 (2012).    

5.  For the period from February 5, 2003, to November 30, 2012, the criteria for an initial evaluation of 30 percent for adjustment disorder with depressed mood were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2012). 

6.  Beginning December 1, 2012, the criteria for an evaluation in excess of 10 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.126, 4.130, Diagnostic Code 9434 (2012).  

7.  The criteria for an initial rating of 10 percent for a tender scar in the Achilles area of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 7804 (2007). 

8.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 7899-7813 (2007). 

9.  The criteria for a compensable rating for service-connected gastritis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in May 2003, the RO advised the claimant of information necessary to substantiate the service connection claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim.  

Concerning the higher rating issues, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, in a letter dated in July 2006, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  The Veteran was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have VA treatment records.  Although there is evidence that the Veteran has received private treatment, he has not identified or authorized the release of any such records.  VA examinations were provided in December 2002, October 2012, November 2012, and March 2013; those examinations, in conjunction with the other evidence of record, describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the October 2012 Board remand, additional VA treatment records were obtained, and the Veteran was provided with examinations concerning the claims at issue.  The examination reports substantially complied with the remand terms.  Therefore, the Board finds that the remand terms have been substantially complied with.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

With regard to the claim of entitlement to service connection for myospasms (claimed as TMJ), the Veteran has indicated that he was diagnosed with TMJ both in service and since service.  He also stated that he had grinding of the teeth and wear on teeth numbers 7-10 and 23-26, and he feels this could be secondary to his service-connected psychiatric disorder.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §S 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service dental treatment records include a dental health questionnaire, of uncertain date, since the questionnaire was signed by the Veteran in February 2000, January 2001, and May 2002.  On this questionnaire, the Veteran reported that he had TMJ.  Dental treatment records show that the Veteran was seen in March 2001 for complaints of jaw pain.  After examination, his pain was thought to be myofascial and/or myalgia, and bruxism, jaw posture, and head and neck posture were noted as contributing factors.  He was treated with exercises, medication, and a mouth splint.  According to records of follow-up treatment in April, May, and June 2001, his condition was noted to be resolving.  On the final visit, in June 2001, he was noted to be doing much better, and was only sore on awakening rarely.  He was unable to keep the splint in overnight.  The assessment at that time was resolving myalgia, and he was to discontinue the splint but continue with the exercises.  

At a December 2002 pre-discharge VA dental examination, the Veteran reported that he noticed pain in his jaw in service in 1999.  He indicated that he was seen for treatment and assessed with TMJ and was fitted with a night guard during service.  Examination disclosed an absence of joint pain, although there was positive muscle tenderness, bilaterally, in the masseters and sternocleidomastoid muscles.  There was a slight normal pop on wide opening.  There was mild incisal wear on teeth numbered 7-10 and 23-26, but without bony loss or functional loss.  Following the examination and diagnostic tests including panoramic radiographs, the Veteran was assessed with myospasm and incisal wear secondary to bruxism.  

The Veteran was provided with a VA dental examination in March 2013.  The examiner found that the Veteran did not have, nor had he ever had, a temporomandibular joint condition.  On examination there was full range of motion of lateral excursion and opening the mouth, with no evidence of pain on motion.  After examination and review of the claims file, the examiner concluded that the "claimed condition" was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner explained that the Veteran had been seen by a military dentist for minor discomfort of the muscles around the TMJ.  He was given a mouthguard and muscle exercises to help his discomfort.  He responded and no further treatment was reported.  The current examination revealed normal functioning TMJ with no pain on vertical or lateral movements.  There was little to no evidence that a diagnosis of TMJ was appropriate.  The Veteran did not exhibit myospasms during any part of the examination, and there was no evidence that the Veteran's adjustment disorder caused or aggravated TMJ or any other jaw disorder.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Although the Veteran has stated that he was diagnosed with TMJ during and after service, service treatment records do not show TMJ was diagnosed during service, nor is there any medical evidence of TMJ after service.  Neither VA treatment records nor VA examination reports have found TMJ to be present, and the Veteran has not submitted or identified any private treatment which would show a diagnosis of TMJ.  TMJ is a condition requiring medical expertise to diagnose, and, thus, cannot be diagnosed by lay observation alone.  The Veteran's contentions that he was diagnosed with TMJ are outweighed by the absence of any medical evidence in support of that assertion.  

The examiner in March 2013 also concluded that there was no jaw condition that was caused or aggravated by the Veteran's service-connected adjustment disorder with depression.  See 38 C.F.R. § 3.310.  There is no medical evidence to the contrary, and such a causal relationship would require medical evidence to establish.  

The Board notes that the Veteran was diagnosed with myospasm and incisal wear secondary to bruxism on the pre-discharge examination in December 2002.  In order to establish service connection, there must be disability resulting from any disease or injury of service onset.  38 C.F.R. § 3.303(a).  The examiner listed the condition as a diagnosis.  There is no medical evidence finding that bruxism is not a disability.  To the contrary, bruxism is defined as involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movement of the mandible that could lead to occlusal trauma.  Dorland's Illustrated Medical Dictionary 257 (30th ed. 2003).  Based on this definition and because the Veteran underwent active treatment for his bruxism due his symptoms of myospasm and incisal wear, the Board finds that bruxism with myospasm and incisal wear constitutes a "disability."  Moreover, because it was shown in service, there is no need to establish a nexus.  

As to current disability, the condition was not found to be present at the time of the March 2013 VA examination.  However, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, a current disability may also be found if the diagnosis of disability was prior to the claim, if the diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis.'"  Romanowsky v. Shinseki, No. 11-3272, slip op. at 7 (Vet. App. May 9, 2013).  Here, the myospasm and incisal wear secondary to bruxism was shown as a diagnosis on the pre-discharge examination in December 2002.  The Veteran's claim was also filed in December 2002, while the Veteran was still on active duty.  Thus, the examination and the claim were essentially contemporaneous; as such, the requirement of current disability is met. The fact that the bruxism may have since resolved or become asymptomatic is irrelevant at this juncture.  Therefore, with the evidence being in relative equipoise, service connection is warranted for bruxism with myospasm and incisal wear.

In sum, the Veteran has not been shown to have TMJ syndrome at any time since he filed his claim, and the Veteran's service-connected psychiatric disorder has not caused or aggravated any jaw condition.  The preponderance of the evidence is against the claim to this extent.  However, bruxism with were noted both in service and contemporaneous to his claim for compensation in December 2002; therefore the Board finds that service connection is warranted for myospasm and incisal wear secondary to bruxism.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

III.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (February 5, 2003) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, or if the disability is unlisted and must be rated analogously to a closely related disability; the additional code is shown after the hyphen.  38 C.F.R. §§ 4.20, 4.27 (2012).

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Musculoskeletal Conditions

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

A.  Postoperative Left Ankle Disability

The Veteran contends that his left ankle disability warrants a higher rating.  In April 2003, he stated that the VA examination in December 2002 showed limitation of dorsiflexion to 5 degrees, which, he states, warrants a 30 percent rating under Diagnostic Code 5270.  In May 2004, he said that his left ankle disability had continued to deteriorate.

Diagnostic Code 5270, however, pertains to ankylosis of the ankle.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  Thus, a rating of 30 percent is provided for ankylosis of an ankle when the ankle is ankylosed in dorsiflexion between 0 and 10 degrees, or in plantar flexion between 30 degrees and 40 degrees.  38 C.F.R. § 4.71a, Code 5270.  Rather than limitation of dorsiflexion to 5 degrees, under this diagnostic code, the ankle must be essentially fixed in a position between 0 and 10 degrees of dorsiflexion (or between 30 and 40 degrees of plantar flexion).  

Under other diagnostic codes pertaining specifically to the ankle, moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271.  Currently, the Veteran is in receipt of a 20 percent rating under Diagnostic Code 5271, which is the highest rating provided based on limitation of motion of the ankle.  

According to a Physical Evaluation Board (PEB) report dated in November 2002, the Veteran was unfit for continued service because of his ankle disability.  This report noted a long history of recurrent left ankle sprains, and that the Veteran had required ligament reconstruction, two arthroscopic debridements, and an open debridement of the left Achilles tendon.  He continued to have activity-limiting left ankle pain and limitation of motion.  He was unable to run, stand, or walk for prolonged periods, and the continued manifestation of symptoms precluded the adequate performance of military duties.  It was noted that the condition could not be rated under VA code 5270, since there was range of motion in the left ankle.  The PEB found the Veteran had a disability of left ankle arthrofibrosis resulting in severe loss of motion of the left ankle, with related left ankle instability, left ankle Achilles tendinitis, recurrent and chronic left ankle synovitis, and chronic left ankle pain.  The PEB found that a 20 percent rating under VA code 5271 was the most appropriate code and rating.  It must be noted that the Board is not bound by this assessment, but must independently evaluate the condition.

According to the pre-discharge VA examination in December 2002, dorsiflexion in the right ankle was from 0 to 5 degrees, while plantar flexion was from 0 to 10 degrees.  In addition, the left ankle was enlarged due to swelling when compared to the right.  There was no heat, redness, effusion, weakness, or abnormal movement.  X-rays in December 2002 disclosed 3 metallic devices in the talus compatible with prior orthopedic procedure and no fracture or other bony abnormality noted.  The diagnosis was status post-operative Achilles tendinitis, synovitis, and arthrofibrosis with residuals of instability and decreased range of motion.

VA outpatient treatment records show that in August 2003, the Veteran complained of severe ankle pain, after having rolled the ankle the previous day.  In June 2004, the Veteran was afforded an orthopedic consult.  He complained of pain on the lateral aspect of the left ankle.  He had had symptoms since service.  He was presently taking Etodolac which was not working.  The physician noted that the Veteran previously sold automobiles which required a lot of standing and walking.  He was able to toe and heel walk and squat with difficulty.  He had full range of motion of the ankle without crepitation.  There was mild tenderness.  There was no instability on medio-lateral stressing of the ankle.  The repair sutures were palpable but not tender.  X-rays showed the 3 stay tacks embedded in the talus, and mild degenerative joint disease of the joint, especially on the talofibular region.  The impression was traumatic arthritis of the left ankle, and status post repair of the lateral collateral ligament, left ankle, stable.  No steroid injections or invasive procedures were recommended at that time, but he was also to be provided an air cast ankle brace to be worn when active.  

When seen for outpatient evaluation in January 2007, the Veteran complained of constant left ankle pain, worse with cold weather, and stiffness in the morning.  Sometimes he took Advil or Tylenol for the pain.  On examination, the screws could be felt at the lateral malleolus.  While it was noted that there was full range of motion of the left ankle, it was also reported that he could not plantar flex more than a few degrees.  At this time, there was slight pain on palpation inferior to lateral malleolus; there was no swelling.  The assessment was traumatic arthritis of the left ankle.  

At an October 2012 VA examination, the Veteran reported that he experienced stiffness of the left ankle, especially when he arose in the morning, and ankle pain when walking.  He said he has never regained full range of motion of the ankle.  He denied any recent medical care for it and did not take pain medication.  The Veteran described flare-ups as worsened pain if he stood all day, with a pins and needles sensation, about once a week, lasting about 30 minutes.  On examination, range of motion in the left ankle was to 15 degrees of plantar flexion (normal 45 degrees); and to 15 degrees of dorsiflexion (extension) (normal 20 degrees).  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions, after which range of motion was unchanged.  Strength on plantar flexion was 4/5 and dorsiflexion was 5/5.  There was no laxity or ankylosis.  X-rays disclosed no evidence of fracture or dislocation and the surgical hardware appeared intact.  He did not have localized tenderness or pain to palpation.  The examiner described the Veteran's functional loss/impairment of the ankle as less movement than normal, and weakened movement.  

As discussed above, the Veteran's 20 percent rating is the maximum provided based on limitation of motion, and he does not have ankylosis, and, thus, a higher rating under Diagnostic Code 5270 is not warranted.  The maximum rating under Diagnostic Codes 5272, 5273, and 5274 is 20 percent, and he does not have the ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy contemplated for those Diagnostic Codes; therefore, consideration of a separate rating under is not warranted.   

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Veteran does not have malunion or nonunion of the tibia or fibula, or of any joint involving the ankle.  Moreover, instability has not been shown at any time since his discharge from service.  Although the pre-discharge examination in December 2002 reported instability, no actual findings of such were reported.  The 2004 orthopedic consult specifically noted that there was no instability, and the 2012 examination report similarly reported an absence of laxity.  He was provided with a brace in 2004, but this was to be used only when the Veteran was active.  Therefore, the Board finds that Diagnostic Code 5262 is not sufficiently analogous to warrant evaluation of the Veteran's condition under that Code, nor do the findings show that an evaluation in excess of 20 percent would be warranted under that Diagnostic Code.  

The evidence as a whole shows that there has been some improvement in the range of motion in the left ankle since service.  However, in view of the mild weakness, pain and other symptoms reported by the Veteran, as well as objective findings which still show significant limitation of motion, his condition is still best described as comparable to marked limitation of motion.  Moreover, as he is in receipt of the maximum rating based on limitation of motion, a higher rating may not be assigned for functional impairment, under that diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Nevertheless, the VA examination specifically noted that there was no additional limitation of motion on repetitive testing.  

In view of these factors, the preponderance of the evidence is against the claim for a higher rating, and the symptoms present do not more closely approximate the criteria for the higher rating.  The Board also finds that the Veteran's left ankle disability level has been contemplated by the rating schedule throughout the appeal period.  The rating schedule provides for higher evaluations for ankle disorders, but the Veteran's symptoms have not met the criteria.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  The Board finds that all of the Veteran's symptomatology associated with his ankle disorder has been taken into account in the 10 percent rating.  As such, the schedular criteria are considered to be adequate; therefore, further extraschedular consideration is not necessary.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Left Shoulder Strain

Currently, the Veteran is receipt of a 10 percent rating for left shoulder strain residuals.  In assigning the 10 percent rating, the RO rated the condition under diagnostic code 5299-5203.  The Veteran's specific disability, shoulder strain, is not listed in the rating schedule, and the condition has been rated by analogy to Diagnostic Code 5203, as signified by the listing of Diagnostic Code 5299.  See 38 C.F.R. §§ 4.20, 4.27.   

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  For the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  X-rays taken in December 2002 and in October 2012 did not disclose any shoulder abnormalities.  In October 2012, it was specifically noted that there was no evidence of fracture or dislocation.  Loose movement has not been shown.

The Veteran contends, however, that he is unable to move the arm above the shoulder level without pushing it up with the other arm.  Diagnostic code 5201 pertains to limitation of motion of the arm, in particular, limitation of motion of the arm is rated 20 percent when limited to the shoulder level.  When limited to a point midway between the side and shoulder level, a 20 percent rating is warranted if involving the minor arm, and a 30 percent rating is applicable for the major arm.  For limitation of motion to 25 degrees from the side, 30 percent and 40 percent ratings are warranted for the minor and major arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

Flexion (forward elevation) and abduction (elevation to the side), are the two movements that, if normal, bring the Veteran's arm above his shoulder.  See 38 C.F.R. § 4.71a, Plate I.  On the VA examination in December 2002, there was full range of motion in the left shoulder in all planes, with pain on extremes.  Specifically, flexion was to 180 degrees and abduction to 180 degrees.  The October 2012 VA examination revealed that flexion was to 170 degrees, and abduction to 180 degrees, both without objective evidence of pain.  Limitation of motion to the shoulder level would be to 90 degrees.  Id.  As can be seen, on objective testing, the Veteran's range of motion in the shoulder far exceeded 90 degrees on both examinations.  

The Veteran said, at the October 2012 VA examination, that his left shoulder continued to hurt during push-up and pull-ups, so he avoided these exercises.  He felt that his left shoulder was weaker when lifting weights or heavy objects.  The 2002 examination did show pain, but at the very end of movements, and the examiner noted that there was no weakness.  The 2012 examination included strength testing, which found that strength in abduction and forward flexion was 5/5, which is normal.  Additionally, the evidence does not show other factors affecting functional impairment, such as excess fatigability, lost endurance, swelling, or incoordination.  The October 2012 VA examination report observed that his shoulder condition did not impact his ability to work.   

The Veteran was evaluated in a VA facility in January 2007, at which time he said that the left shoulder became painful if he leaned or slept on it.  The examination, which was described as of the right shoulder, disclosed pain at the acromioclavicular joint.  Active and passive range of motion were full, but there was a clicking on abduction at 150 degrees, and on internal and external rotation.  The assessment was that the left shoulder seemed like acromioclavicular joint arthritis; however, X-rays in December 2002 and October 2012 did not confirm the presence of arthritis.  

The Veteran has not provided any lay evidence concerning his left shoulder since the April 2003 notice of disagreement, in which he stated that he could not raise the arm above the shoulder level without using his other hand to lift it.  This is outweighed, however, by the reports of three different evaluations, in 2002, 2007, and 2012, all of which show that the Veteran was able to raise his left arm well above the shoulder level, with no indication of assistance.  

The Veteran is in receipt of the minimum compensable rating for his left shoulder disability, as warranted by 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  He does not have recurrent dislocations of the humerus, or other impairment of the humerus; therefore, a higher evaluation under Diagnostic Code 5202 is not warranted.  Likewise, ankylosis involving the scapulohumeral articulation has not been shown; thus a higher rating on that basis is not warranted.  38 C.F.R. § 4.71a, Code 5200.  

Thus, the symptomatology of the Veteran's left shoulder disability has not more closely approximated the criteria for a rating in excess of 10 percent weight at any time during the appeal period.  The Board also finds that the Veteran's shoulder disability has been contemplated by the rating schedule throughout the appeal period.  The rating schedule provides for higher evaluations for shoulder disorders, but the Veteran's symptoms have not met the criteria.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  The Board finds that all of the Veteran's symptomatology associated with his shoulder disorder has been taken into account in the 10 percent rating.  As such, the schedular criteria are considered to be adequate; therefore, further extraschedular consideration is not necessary.  The preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Adjustment Disorder With Depressed Mood

In his April 2003 notice of disagreement, the Veteran said that the VA examination was not conducted in accordance the DSM-IV.  He felt that had it been properly conducted, a higher rating would have been demonstrated.  In May 2004, he said that his adjustment disorder was worsening, and he had been recently diagnosed as having bipolar disorder.  

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9434.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A pre-discharge VA psychiatric examination was provided in December 2002.  The Veteran reported problems for the past two years which felt were related to his left ankle problems.  He could not perform his work, and had become very discouraged.  He had sleep disturbance with difficulty falling asleep and interrupted sleep.  His appetite and concentration were sporadic.  Sometimes he was sad and he occasionally cried.  Interest and energy were fair.  He had been prescribed medication, but stopped taking it because it did not help.  

Mental status examination revealed the Veteran to be alert and casually dressed.  There were no loose associations, flight of ideas, or bizarre motor movements.  His mood was calm and his affect was appropriate.  He did not have nightmares, flashbacks, or intrusive thoughts.  He did not have homicidal or suicidal ideation.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented, and his recent and remote memory were both good.  The diagnosis was adjustment disorder with depressed mood, chronic.  The GAF was estimated to be 60, with moderate impairment of social interactions.  

The Veteran was seen by a VA psychiatrist in April 2004, at which time he was noted to be frustrated, negative in outlook, and in general very unhappy.  He felt that nothing turned out right with him.  He felt angry just coming to the clinic.  He was unhappy with his marriage, in that he was not providing enough and his wife was unhappy.  He had changed jobs and felt he had been "screwed around with."  On mental status examination, he was alert, angry, cooperative and casually attired.  His affect was constricted and his mood dysphoric.  Speech was normal, and thought processes were logical and relevant.  Memory and concentration were intact.  Thought content without psychotic features or suicidal or homicidal ideation.  He had mild psychomotor agitation.  The assessment was depressive disorder recurrent, rule out bipolar disorder.  The GAF was 50.  

The Veteran was seen by a clinical psychologist at a VA facility in June 2004.  The Veteran reported symptoms of depression and anxiety, and reported anxiety attacks.  He expressed concern about his struggles with VA.  His mood was depressed and angry.  The assessment was depressive disorder NOS.  

After the Veteran moved from Florida to Connecticut in 2006, he was seen for an initial evaluation at a VA facility in January 2007, for a primary care evaluation.  He said he had gone through a divorce in February 2006; currently, he lived with an uncle.  He said he had stopped taking antidepressants in March 2006, because he did not want to take them anymore, and they did not make any difference.  He had not been in Iraq or Afghanistan, and was never in combat.  He reported being very watchful, and was suspicious and distrustful of people, which had occurred since the military.  He felt detached, and thought people were talking negatively about him, but he did not hear voices.  He said he felt down at times, but this lasted only a day.  He reported feeling like a failure all the time.  He usually slept 4-6 hours a night.  He had no thoughts of suicide, no problem with concentration, and enjoyed himself 50 percent of the time, but he did not look forward to future.  

He reported that his divorce had been at his wife's instigation.  He also reported financial problems resulting from a failed paint business; he also reported excess spending.  A history of depression, bipolar depression, and possible PTSD was noted.  The assessment was a question of PTSD or bipolar disorder; it was noted that he was not happy with his life or himself.  However, he did not report for any of the subsequently scheduled mental health consults.  At this time and in January 2008, he was noted to be employed as a "full time but partially laid off truck driver" for Coca Cola.

When seen in January 2008 in a VA primary care clinic, the Veteran reported anger outbursts.  He tried to control his temper working out at the gym, which helped his mood.  Currently, he was in school to obtain an associate's degree.  He slept 4 hours per night, and had decreased his debt after cutting up his credit cards.  He was looking forward to graduation, and a new job.  He felt he was currently picked on and not respected at work.  Again, he was referred for a mental health evaluation, but, again, failed to show.  

A VA mental health examination in November 2012 found that the Veteran did not have a mental disorder diagnosis.  He had a GAF of 80.  The Veteran had worked full time as a corrections officer for the last 4 years.  He was also taking college classes, and anticipated receiving two Associates degrees this year.  He reported that after discharge, he had had difficulty transitioning and finding the right job.  He had worked as a car salesman and for Coca Cola, but had been unhappy.  He enjoyed his current job overall, although it could be challenging.  

Reportedly, the Veteran had been diagnosed with major depression in August 2003, with some indication of possible bipolar disorder.  He had not taken psychiatric medication since 2006 when he divorced and moved to Connecticut.  He denied symptoms of depression, including hopelessness, helplessness, anhedonia, problems with motivation, and fatigue.  He reported minor irritability as a problem in the past, but felt less irritable and more able to cope with his anger.  He denied anxiety as well as symptoms of mania.  

Overall, the Veteran described a depressive episode which occurred in the context of adjusting to discharge and civilian life, marital strain which resulted in divorce, and vocational problems.  Since then he had divorced and moved, had become engaged to be married, and had a satisfying career.  He appeared hopeful for his future, and described his depression as a temporary reaction to multiple stressors at the time.  His mood was euthymic, his affect within normal limits and his thought processes were logical and goal-directed.  The examiner concluded that the "Veteran current does meet the criteria for a psychiatric disorder," which, in the context of the remainder of the examination report, including an endorsement of a statement that the Veteran did not have a mental disorder diagnosis, appears to be in error.  In any event, the Board's decision is based on the specific findings, and not this conclusion.  The examiner also concluded that the Veteran had a GAF of 80.  The examiner further concluded that it appeared that his previous adjustment disorder with depressed mood had resolved and he was no longer depressed.  

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The higher the score, the higher the overall functioning of the individual.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71-80 is assigned where, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); with no more than sight impairment in social, occupational, or school functioning.  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Thus, although a GAF score is relevant, it is not dispositive.  

The evidence of record indicates that the veteran is able to cope with his symptoms at the present time, including in the context of full-time employment, and does not currently receive medication or treatment, according to the available evidence.  The evidence of record does not currently show a disability picture which more nearly approximates the criteria required for a 30 percent rating.

Nevertheless, as discussed in the November 2012 VA examination report, the Veteran experienced a depressive episode which occurred in the context of adjusting to discharge and civilian life, marital strain which resulted in divorce, and vocational problems.  While he successfully overcame these multiple stressors, it is clear that for a period of time, the Veteran's symptoms reflected a higher degree of impairment.  As reflected by the evidence of record, he appears to have reached a nadir in April 2004.  At that time, the GAF was 50.  Although he was noted to be angry and unhappy, with a constricted affect and dysphoric mood, he was also alert and cooperative, and speech, thought processes and content, memory, and concentration were intact.  He was employed, although not happy with his job.  Thus, the symptoms reported at that time do not support an evaluation of 50 percent.  

However, the Board finds that the symptoms shown on that occasion, as well as for a period of time before and after that evaluation, more closely approximate the criteria for a 30 percent rating.  In this regard, although panic attacks or memory loss have not been shown, the Veteran did show symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In assessing the time period during which the 30 percent stated rating should be effective, the Board notes that the Veteran was depressed and discouraged at the time of his discharge from service.  He appears to have improved once he moved to Connecticut in 2006, but when seen in January 2007, he still reported significant symptoms.  By January 2008, although he still had some problems, by then, his symptoms were essentially mild, and caused occupational impairment only during periods of significant stress.  However, the Board finds that demonstrable improvement, to the extent where his symptoms did not warrant a rating in excess of 10 percent, and which was maintained over a significant period of time, was first clearly shown on the VA examination on November 30, 2012.  Therefore, the Board finds that a staged rating of 30 percent is warranted for the period from February 5, 2003, to November 30, 2012, with a 10 percent rating warranted effective December 1, 2012.  


Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable in the type and degree of the symptoms, or their effects, that would justify a particular rating.  Therefore, the rating criteria are adequate, and explicitly take into consideration the degree of interference with employment, while hospitalization has not been shown; thus, extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching the above determination, the benefit-of-the-doubt rule has been applied in assigning a 30 percent rating for the period from February 5, 2003, to November 30, 2012.  See 38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against a rating in excess of 30 percent at any time, or in excess of 10 percent for the period beginning December 1, 2012.  See Ortiz, supra; Gilbert, supra.  

Skin Conditions

The Veteran's claim was received prior to October 23, 2008, and he has not requested consideration under the revised criteria; accordingly, the rating criteria in effect prior to October 23, 2008, are for application in this case.  See 38 C.F.R. § 4.118 (2012).  

D.  Scar of the Left Ankle

The Veteran states that the scar on the back of his foot causes constant pain while walking.  He asserts the scar is large and still shows large swelling.  

On the December 2002 VA examination, the Veteran had a 3-1/2 well-healed surgical scar on the posterior aspect of the foot in the Achilles tendon area, and a 2-3/4 inch well-healed surgical scar in the left lateral malleolus area.  There was no tenderness or adherence, the texture was normal, and there was no underlying tissue loss or inflammation.  

On the October 2012 VA examination, he had one scar over the left lateral malleolus, which was linear, measuring 3.6 cm in length.  The other scar, overlying the Achilles tendon, was superficial and non-linear, measuring 6 x 0.9 cm.  The total area covered was approximately 5.4 square cm.  His post-surgical scars were noted to be not painful or unstable, and with total area of all scars less than 39 sq cm (6 sq inches).  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the conditions.  

Diagnostic Code 7802 provides a 10 percent evaluation for scars, other than the face or neck, which are superficial and do not cause limitation of motion, and cover an area of 144 square inches (929 square centimeters). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

The Veteran states that he experiences pain in the scar on the back of his foot with walking.  The Veteran has not contended, nor does the evidence otherwise indicate, that the other scar, on the left malleolus, warrants a compensable evaluation.  

Although not painful on the VA examinations, it is noteworthy that on the VA examination in December 2002 and on a VA orthopedic consult in June 2004, the Veteran was noted to walk with a limp favoring the left side.  A photograph submitted by the Veteran dated in April 2003 indicated that the scar area appeared swollen, and that the scar was raised.  It is observable that a raised scar such as that shown in the photograph could be irritated by a boot or shoe rubbing on the area.  The most recent examination did not specifically address the presence or absence of a limp.  The Veteran's statements concerning pain in the Achilles area scar on use are credible and consistent.  Based on these factors, the Board finds that the evidence is in equipoise, as to whether the Veteran's Achilles area scar is painful.  With the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the symptoms of that scar more closely approximate the criteria for a 10 percent rating, and a 10 percent rating is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

E. Pseudofolliculitis Barbae

The Veteran contends that this condition covers more than 5 percent of the area of his face.  He says that he has redness and bumps all over his neck and cheeks.  

On the December 2002 pre-discharge VA examination, the Veteran said that he got an irritation in the beard area occasionally with shaving.  He said he had a no-shaving chit on one occasion.  On examination, he had some redness and irritation in the beard area, which looked like early pseudofolliculitis barbae.  The examiner also noted that there were no scars, skin lesions, or deformities of the head and face.  The examiner diagnosed pseudofolliculitis barbae, and said that the condition involved "less than 5% of the total exposed skin surface."  

VA treatment records show that when the Veteran was seen for "dermatological issues" in March 2005, no mention was made of pseudofolliculitis barbae.  In January 2007, it was noted that he had tinea barbae and kept his beard long.  

On the VA examination in October 2012, the Veteran said that while in service he noticed that when he shaved his neck area near the chin, he would get red bumps which were tender and itched.  If he shaved over them they would bleed sometimes.  He had frequent ingrown hairs.  He still had the problem now but self-managed it by shaving in the direction of the hair, and only every 3-5 days.  It did not cause scarring or disfigurement of the head, face, or neck.  The symptoms present on examination were approximately 6 erythematous papules in the beard area and 2 small pustules, which were mainly asymptomatic.  The skin condition did not impact his ability to work.  Less than 5% of the exposed body area, noted to be the face, neck, and hands, was affected by the condition, and he was not being medically treated, nor was systemic therapy required.  

The RO rated the Veteran's pseudofolliculitis barbae analogously to Diagnostic Code 7813, pertaining to dermatophytosis, including of the beard (tinea barbae).  Dermatophytosis is to be rated as of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability. The December 2002 examination report noted that there were no scars, skin lesions, or deformities of the head or face, and the October 2012 examination report specifically stated that the Veteran's skin condition did not cause any scarring or disfigurement of the face, head, or neck.  There is no evidence to the contrary.  Therefore, the Board finds that the predominant disability is most closely analogous to dermatitis.  

Dermatitis is rated 0 percent when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Both examinations resulted in an estimate of less than 5 percent of the exposed area of the body affected by pseudofolliculitis barbae.  Although the Veteran states that he has redness and bumps all over his neck and cheeks, the photograph dated in April 2003 shows only some small, reddened bumps in an area beneath the chin.  He has not required corticosteroids or other immunosuppressive drugs to treat his skin condition.  The evidence as a whole does not more closely approximate the criteria for a compensable rating at any specific time during the appeal period.  The veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his skin condition, and, consequently, the question of an extraschedular evaluation is not raised.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  
  
F.  Gastritis

The Veteran contended, in April 2003, that the minimum rating for Diagnostic Code 7307 is 10 percent, and, moreover, that the evidence clearly shows he must stay on continuous medication for the condition.  He also said he has gastritis shown on upper gastrointestinal series, and tenderness and guarding in the epigastrium.  With the daily medication and constant regurgitation, he feels that a minimum rating of 10 percent is warranted.  

The RO assigned the noncompensable disability evaluation for the Veteran's gastritis under Diagnostic Code 7307 which provides ratings for hypertrophic gastritis (identified by gastroscope).  38 C.F.R. § 4.114, Diagnostic Code 7307. Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms. 

However, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met when the schedule does not provide a zero percent evaluation in the Diagnostic Code.  38 C.F.R. § 4.31.

On the December 2002 VA examination, the Veteran said that in 1998, he started having bloating and gas.  He at first was given Maalox and then Zantac, which seemed to help some.  He denied any recent treatment.  Examination revealed that the abdomen was protuberant with normal bowel sounds.  There was some tenderness and guarding in the epigastrium.  An upper gastrointestinal series showed suspected mild diffuse gastritis, and was otherwise normal.  The diagnosis was mild diffuse gastritis.

VA treatment records show that in January 2007, the Veteran said that he took Zantac or Rolaids infrequently, because he had changed his diet.  He reported constipation at times alternating with loose stools, but said he usually had one stool per day.  He said that he felt bloated after eating.  He had a history of gastritis.  Also, sometimes he had an acid stomach, for which he took Rolaids.  He weighed 281.4 pounds, and his BMI was 36.  The assessment was that gastritis was not really a problem now but he might have irritable bowel.  In January 2008, he reported that he treated heartburn with Rolaids.  He did not have abdominal pain.  

On the VA examination October 2012, the Veteran said he developed symptoms of heartburn, indigestion, and abdominal bloating while in service.  He said he was told he had gastritis, and given Zantac.  He said his symptoms resolved some time after he left he service around 2004 while in Florida, and he had not sought medical attention for this problem since.  He was not currently under treatment or taking medication for gastritis.  

The evidence shows that the Veteran suffers from occasional heartburn, for which he takes over-the-counter medication.  On the most recent examination, he said his symptoms had resolved.  The evidence does not show the daily medication or constant regurgitation he reported in his April 2003 notice of disagreement at any time since separation from service.  He subsequently stated that his symptoms had resolved in 2004.  At the time of the December 2002 pre-discharge examination, he was not taking medication, and, although there was some tenderness and guarding in the epigastrium, he was found to have only mild diffuse gastritis.  In January 2007, it was thought that he may have irritable bowel syndrome.  Service connection is not in effect for that disorder, however.  

The evidence as a whole demonstrates that the Veteran's mild gastritis has been manifested by no more than mild tenderness and occasional heartburn and/or bloating since his discharge from service, which he self-treats with Rolaids.  The rating schedule provides for compensable ratings, and the evidence does not suggest that the rating criteria are inadequate to describe his gastritis; consequently, the question of an extraschedular evaluation is not raised.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  






	(CONTINUED ON NEXT PAGE)


 


ORDER

Service connection for TMJ is denied.  

Service connection for bruxism with myospasm and incisal wear is granted.  

An initial rating in excess of 20 percent for residuals of a postoperative left ankle disability is denied. 

An initial rating in excess of 10 percent for residuals of left shoulder strain is denied.

For the period from February 5, 2003, to November 30, 2012, a higher rating of 30 percent for adjustment disorder with depressed mood is granted. 

Beginning December 1, 2012, a rating in excess of 10 percent for adjustment disorder with depressed mood is denied. 

A 10 percent rating for a painful scar in the Achilles area of the left ankle is granted.  

An initial compensable rating for pseudofolliculitis barbae is denied. 

An initial compensable rating for gastritis is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


